Memorandum by the Court.
The Court of Claims Judge not unreasonably requested submission of medical proof. It would seem that proof of disability during the 90-day period could have been readily supplied, if disability in fact existed, through hospital records or the affidavit of an attending physician. Under the circumstances of this case, and in the interest of justice, claimant should have the opportunity to supply the omission. Order reversed, on the laiw and the facts, without costs, and application remitted to the Court of Claims for the reception of further proof or other proceedings not inconsistent herewith. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.